         Case 6:20-cv-00881-ADA Document 87 Filed 07/20/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


SONOS, INC.,

               Plaintiff,

       vs.                                          Case No. 6:20-cv-00881-ADA

GOOGLE LLC,
                                                    JURY TRIAL DEMANDED
               Defendant.



JOINT MOTION FOR EXTENSION OF TIME CONCERNING PRE-MARKMAN AND
                   FACT DISCOVERY DEADLINES

TO THE HONORABLE COURT:

       Plaintiff Sonos, Inc. (“Sonos”) and Defendant Google LLC (“Google”) (collectively, the

“Parties”) submit this Joint Motion and respectfully request the Court grant the extensions of time

outlined below. On June 21, 2021, the Court reset the Markman hearing for August 6, 2021. ECF

No. 70. Thus, the Parties respectfully request to adjust the Scheduling Order to better align the

case schedule with the Court’s current OGP and the Court’s July 15, 2021 Order. The Parties

respectfully request the Court grant an extension of time for the following deadlines:

       Technical Tutorial deadline: July 30, 2021

       Joint Claim Construction Statement deadline: July 23, 2021

       Opening of Fact Discovery: August 7, 2021
        Case 6:20-cv-00881-ADA Document 87 Filed 07/20/21 Page 2 of 3




DATED: July 20, 2021

                                  By: /s/ Paige A. Amstutz
                                     Paige Arnette Amstutz
                                     Texas State Bar No. 00796136
                                     SCOTT, DOUGLASS & MCCONNICO, LLP
                                     303 Colorado Street, Suite 2400
                                     Austin, TX 78701
                                     Telephone: (512) 495-6300
                                     Facsimile: (512) 495-6399
                                     pamstutz@scottdoug.com

                                     Charles K. Verhoeven (admitted pro hac vice)
                                     charlesverhoeven@quinnemanuel.com
                                     Melissa Baily (admitted pro hac vice)
                                     melissabaily@quinnemanuel.com
                                     Jordan Jaffe (admitted pro hac vice)
                                     jordanjaffe@quinnemanuel.com
                                     Lindsay Cooper (admitted pro hac vice)
                                     lindsaycooper@quinnemanuel.com
                                     QUINN EMANUEL URQUHART & SULLIVAN LLP
                                     50 California Street, 22nd Floor
                                     San Francisco, CA 94111-4788
                                     Telephone:     (415) 875 6600
                                     Facsimile:     (415) 875 6700

                                     Counsel for Defendant Google LLC


                                   By: /s/ Mark D. Siegmund
                                   Mark D. Siegmund
                                   Texas State Bar No. 24117055
                                   LAW FIRM OF WALT, FAIR PLLC.
                                   1508 North Valley Mills Drive
                                   Waco, TX 76710
                                   Telephone: (254) 772-6400
                                   Facsimile: (254) 772-6432
                                   mark@walfairpllc.com

                                   Clement Seth Roberts (admitted pro hac vice)
                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                   405 Howard Street
                                   San Francisco, CA 94105
                                   Telephone:    (415) 773-5484
                                   Facsimile:    (415) 773-5759
                                   croberts@orrick.com

                                   Bas de Blank (admitted pro hac vice)
                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                   1000 Marsh Boulevard
                                   Menlo Park, CA 94205
                                   Telephone:    (650) 614-7343
                                   Facsimile:    (650) 614-7401
                                   bdeblank@orrick.com
         Case 6:20-cv-00881-ADA Document 87 Filed 07/20/21 Page 3 of 3



                                             Alyssa Caridis (admitted pro hac vice)
                                             ORRICK, HERRINGTON & SUTCLIFFE LLP
                                             777 South Figueroa Street, Suite 3200
                                             Los Angeles, CA 90017
                                             Menlo Park, CA 94205
                                             Telephone:     (213) 612-2372
                                             Facsimile:     (213) 612-2499
                                             acaridis@orrick.com

                                             George I. Lee (admitted pro hac vice)
                                             Sean M. Sullivan (admitted pro hac vice)
                                             Roy P. Shea (admitted pro hac vice)
                                             J. Dan Smith (admitted pro hac vice)
                                             LEE SULLIVAN SHEA & SMITH LLP
                                             656 W. Randolph Street, Floor 5W
                                             Chicago, IL 60661
                                             Telephone:     (312) 754-9602
                                             Facsimile:     (312) 754-9603
                                             lee@ls3ip.com
                                             sullivan@ls3ip.com
                                             shea@ls3ip.com
                                             smith@ls3ip.com

                                             Counsel for Plaintiff Sonos, Inc.


                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on July 20, 2021, all counsel of record who have appeared in this case are being served with

a copy of the foregoing via the Court’s CM/ECF system.


                                                     /s/ Mark D. Siegmund
                                                     Mark D. Siegmund
